UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
TRUSTEES OF THE LEATHER GOODS,
HANDBAGS, AND NOVELTY WORKERS’
UNION LOCAL 1 JOINT RETIREMENT FUND,                              ORDER
                                                                  19-CV-1717 (MKB) (LB)
                                    Plaintiff,

                           v.

NEW YORK SEWING MACHINE, INC., XYZ
CORPORATIONS (1–10), and JOHN AND JANE
DOES (1–10),

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Trustees of the Leather Goods, Handbags, and Novelty Workers’ Union Local 1

Joint Retirement Fund commenced the above-captioned action on March 26, 2019, against

Defendants New York Sewing Machine, Inc. (“New York Sewing”), XYZ Corporations (1–10),

and John and Jane Does (1–10), pursuant to the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1451 (“ERISA”). (Compl., Docket Entry No. 1.) On April 30,

2019, Plaintiff moved for default judgment against New York Sewing in the amount of

$949,972.79, (Mot. for Default J., Docket Entry No. 8), and on May 3, 2019, the Court referred

the motion to Magistrate Judge Lois Bloom for a report and recommendation, (Order dated May

3, 2019).

        On July 19, 2019, Judge Bloom recommended that the Court grant in part and deny in

part Plaintiff’s motion, and award Plaintiff $782,948 in outstanding withdrawal liability,

$70,658.38 in interest accrued through April 30, 2019 plus pre-judgment interest at a rate of

$64.35 per day from April 30, 2019 until judgment is entered, and liquidated damages in an

amount equal to the final interest calculation (the “R&R”). (R&R 2, Docket Entry No. 10.) In
addition, Judge Bloom recommended that the Court award $4,765 in attorneys’ fees, unless

Plaintiff supplemented the record with further information as to its attorneys’ fees request within

fourteen days of the R&R. (Id. at 2, 18.)

       No party has objected to the R&R.

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts of the report and recommendation

to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

2015). The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

(E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

(holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

written objections to the [magistrate judge’s] proposed findings and recommendations.”

(emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018) (“Merely

referring the court to previously filed papers or arguments does not constitute an adequate

objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d

758, 766 (2d Cir. 2002))).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1). Accordingly, the Court grants in part and

denies in part Plaintiff’s motion. The Court awards Plaintiff $782,948 in outstanding withdrawal

                                                  2
liability, $70,658.38 in interest accrued through April 30, 2019 plus pre-judgment interest at a

rate of $64.35 per day from April 30, 2019 until judgment is entered, and liquidated damages in

an amount equal to the final interest calculation. In addition, because Plaintiff has not

supplemented the record, the Court awards $4,765 in attorneys’ fees. The Court directs the Clerk

of Court to close this case.

Dated: October 28, 2019
       Brooklyn, New York

                                                      SO ORDERED:



                                                                s/
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 3
